Per curiam.
The entry of the justice was,
that it appeared, after hearing, that he had not jurisdiction of the subject matter: “therefore plaintiff for costs.” This is not a formal judgment, but it is certainly a substantive one. As it made an end of the action without discontinuance or retraxit by the party, what else can it be ? It was clearly the intention to give final judgment for the defendant, and, that being evident, the magistrate is not to be held to strict form. There is no such thing, even in our courts of record, where the ideo consideratum est never shows its face; and to require even the word judgment to appear as a substitute for it on the docket of a magistrate, as it appears on the docket of the Common Pleas, would produce injustice. He erred in this case in supposing he had not jurisdiction'; but his final judgment, though given on insufficient premises, bars a second suit. The defendant’s remedy was an appeal; but, as he omitted it from ignorance of the justice’s mistake, we are unable to relieve him.
Judgment of the court below reversed, and judgment here for the defendant in the case stated.